 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRANDON MICHAEL LANDRETH,                         No. 2:20-CV-0472-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    BHUPINDER LEHIL, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42 U.S.C.

18   § 1983. Before the Court is Plaintiff’s first ex parte request for an extension of the discovery

19   deadline. ECF No. 24. Under the Court’s scheduling order, discovery is due May 13, 2021. ECF

20   No. 21. In relevant part, Plaintiff requests an extension because of significant limitations on access

21   to the law library in the prison where he is housed. ECF No. 24 at 1–2. For good cause shown, the

22   Court will grant an extension of 30 days. Plaintiff is advised that any further motions for extension

23   from Plaintiff will be subject to opposition from Defendants. See L.R. 144(c).

24   ///

25   ///

26   ///

27   ///

28   ///
                                                        1
 1                  Accordingly, IT IS HEREBY ORDERED that:

 2                  1.     The deadline for discovery is extended by 30 days to June 12, 2021, and the

 3   parties may conduct discovery until that date;

 4                  2.     Motions to compel will be due within 60 days of June 12, 2021; and

 5                  3.     Dispositive motions will be due within 120 days of June 12, 2021.

 6

 7   Dated: May 6, 2021
                                                          ____________________________________
 8                                                        DENNIS M. COTA
 9                                                        UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
